 
 
IV 
111th CONGRESS
1st Session
H. RES. 276 
IN THE HOUSE OF REPRESENTATIVES 
 
March 23, 2009 
Mr. Nunes submitted the following resolution; which was referred to the Committee on Rules, and in addition to the Committee on Standards of Official Conduct, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
To provide earmark reform in the House of Representatives. 
 
 
 
1.Clause 3 of rule XII is amended by inserting (a) after 3. and by adding at the end the following new paragraphs: 
 
(b)With respect to any request for a congressional earmark, limited tax benefit, or limited tariff benefit within the meaning of clause 9 of rule XXI, the Member, Delegate, or Resident Commissioner making such request shall submit a petition to the Speaker under this clause requesting that congressional earmark, limited tax benefit, or limited tariff benefit. That petition shall include— 
(1)the name of the Member, Delegate, or Resident Commissioner;  
(2)in the case of a congressional earmark, the name and address of the intended recipient or, if there is no specifically intended recipient, the intended location of the activity; 
(3)in the case of a limited tax or tariff benefit, identification of the individual or entities reasonably anticipated to benefit, to the extent known to the Member, Delegate, or Resident Commissioner; 
(4)the purpose of such congressional earmark or limited tax or tariff benefit; 
(5)any legislative or report language necessary to execute the congressional earmark, limited tax benefit, or limited tariff benefit, if applicable; and  
(6)a certification that the Member, Delegate, or Resident Commissioner or spouse has no financial interest in such congressional earmark or limited tax or tariff benefit.Any petition submitted pursuant to this paragraph shall be referred to the appropriate committees of jurisdiction. A Member, Delegate, or Resident Commissioner may not submit more than 10 petitions under this paragraph during any session of Congress. 
(c)Within two calendar days after the referral of a petition pursuant to paragraph (b), the Clerk shall make the full text of such petition available in a searchable, sortable, and downloadable online database available to the public, unless the subject of the petition relates to classified information.. 
2.Clause 9 of rule XXI is amended to read as follows: 
 
9. (a)It shall not be in order to consider— 
(1)a bill or joint resolution reported by a committee unless the report includes a list of congressional earmarks, limited tax benefits, and limited tariff benefits in the bill or in the report (and the name of any Member, Delegate, or Resident Commissioner who submitted a request to the committee for each respective item included in such list) or a statement that the proposition contains no congressional earmarks, limited tax benefits, or limited tariff benefits; 
(2)a bill or joint resolution not reported by a committee unless the chairman of each committee of initial referral has caused a list of congressional earmarks, limited tax benefits, and limited tariff benefits in the bill (and the name of any Member, Delegate, or Resident Commissioner who submitted a request to the committee for each respective item included in such list) or a statement that the proposition contains no congressional earmarks, limited tax benefits, or limited tariff benefits to be printed in the Congressional Record prior to its consideration; 
(3)an amendment to a bill or joint resolution as designated in a report of the Committee on Rules to accompany a resolution prescribing a special order of business unless the proponent has caused a list of congressional earmarks, limited tax benefits, and limited tariff benefits in the amendment (and the name of any Member, Delegate, or Resident Commissioner who submitted a request to the proponent for each respective item included in such list) or a statement that the proposition contains no congressional earmarks, limited tax benefits, or limited tariff benefits to be printed in the Congressional Record prior to its consideration; 
(4)a conference report to accompany a bill or joint resolution unless the joint explanatory statement prepared by the managers on the part of the House and the managers on the part of the Senate includes a list of congressional earmarks, limited tax benefits, and limited tariff benefits in the conference report or joint statement (and the name of any Member, Delegate, Resident Commissioner, or Senator who submitted a request to the House or Senate committees of jurisdiction for each respective item included in such list) or a statement that the proposition contains no congressional earmarks, limited tax benefits, or limited tariff benefits; or 
(5)any measure or matter (including any accompanying report or joint statement) described in this paragraph, or any amendment thereto which contains— 
(A)a congressional earmark, limited tax benefit, or limited tariff benefit which was not the subject of a petition submitted to the Speaker and made available by the Clerk pursuant to clause 3 of rule XII at least 5 legislative days prior to the request for such earmark, limited tax benefit, or limited tariff benefit;  
(B)more than two congressional earmarks, limited tax benefits, or limited tariff benefits proposed by any Member, Delegate, or Resident Commissioner; and 
(C)total new budget authority, credit authority, and other spending authority for all congressional earmarks contained in that measure (including any accompanying report or joint statement) proposed by members of each committee of initial referral of such measure that exceeds 200 percent of the total new budget authority, credit authority, and other spending authority as estimated by the Committee on the Budget for all earmarks contained in that measure (including any accompanying report or joint statement) proposed by nonmembers of those committees. 
(b)It shall not be in order to consider a rule or order that waives the application of paragraph (a). As disposition of a point of order under this paragraph, the Chair shall put the question of consideration with respect to the rule or order that waives the application of paragraph (a). The question of consideration shall be debatable for 10 minutes by the Member initiating the point of order and for 10 minutes by an opponent, but shall otherwise be decided without intervening motion except one that the House adjourn.  
(c)In order to be cognizable by the Chair, a point of order raised under paragraphs (a)(1) through (4) may be based only on the failure of a report, submission to the Congressional Record, or joint explanatory statement to include a list required by paragraph (a) or a statement that the proposition contains no congressional earmarks, limited tax benefits, or limited tariff benefits except with respect to a conference report to accompany a regular general appropriation bill, in which case the point of order shall be disposed of by the question of consideration under the same terms as specified in paragraph (b).  
(d)For the purpose of this clause— 
(1)the term congressional earmark means a provision or report language included primarily at the request of a Member, Delegate, Resident Commissioner, or Senator providing, authorizing or recommending a specific amount of discretionary budget authority, credit authority, or other spending authority for a contract, loan, loan guarantee, grant, loan authority, or other expenditure with or to an entity, or targeted to a specific State, locality or Congressional district, other than through a statutory or administrative formula-driven or competitive award process, but such term does not include a Presidential earmark as defined by this clause; 
(2)the term limited tax benefit means— 
(A)any revenue-losing provision that— 
(i)provides a Federal tax deduction, credit, exclusion, or preference to 10 or fewer beneficiaries under the Internal Revenue Code of 1986; and 
(ii)contains eligibility criteria that are not uniform in application with respect to potential beneficiaries of such provision; or 
(B)any Federal tax provision which provides one beneficiary temporary or permanent transition relief from a change to the Internal Revenue Code of 1986; 
(3)the term limited tariff benefit means a provision modifying the Harmonized Tariff Schedule of the United States in a manner that benefits 10 or fewer entities; and 
(4)the term Presidential earmark means any provision or report language to maintain or increase the funding for any budgeted program, project, or activity or any provision or report language for any program, project, or activity that is specifically authorized by law, included in the most recent budget submission of the President under section 1105(a) of title 31, United States Code, or jointly certified, in writing, by the Speaker and the minority leader to be for national security purposes. . 
3.Clause 17 of rule XXIII is amended to read as follows: 
 
17.A Member, Delegate, or Resident Commissioner may not request a congressional earmark, limited tax benefit, or limited tariff benefit unless that Member, Delegate, or Resident Commissioner has first submitted a petition to the House pursuant to clause 3(b) of rule XII.. 
4.The amendments made by this resolution shall take effect at the beginning of the second session of Congress. 
 
